DETAILED ACTION
1.	This communication is responsive to the Amendment filed 10/18/2021.
Claims 1, 10 and 18 have been amended.  Claims 1-20 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/679,362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.


U.S Patent Application No. 16/679,365
Claim 1
A method comprising: 
receiving a mirrored data stream at a disaster recovery site from a production site, wherein the mirrored data stream includes a workload instruction stored in a designated location of the mirrored data stream, wherein the workload instruction indicates an operation to perform on a set of data that is replicated between the production site and the disaster recovery site, wherein the workload instruction includes a time indicator indicating a correct version of the set of data; 
generating a consistency point by retrieving replicated data from the disaster recovery site corresponding to the correct version of the set of data in the production site, wherein the replicated data is associated with timestamps satisfying the time indicator; performing the operation on the consistency point using computing resources of the disaster recovery site; 
generating an output in response to performing the operation; and 
transmitting the output to the production site.  

U.S Patent Application No. 16/679,362
Claim 1 (09/12/2021)
A method comprising: 
receiving a mirrored data stream at a disaster recovery site from a production site, wherein the mirrored data stream includes a workload instruction stored in a reserved record set type of the mirrored data stream, wherein the reserved record set type is generated by the production site based on a prefix channel control word associated with the workload instruction, wherein the workload instruction indicates an operation to perform on a set of data that is replicated between the production site and the disaster recovery site, wherein the workload instruction includes a time indicator indicating a correct version of the set of data; 
generating a consistency point by retrieving replicated data from the disaster recovery site corresponding to the correct version of the set of data in the production site, wherein the replicated data is associated with timestamps satisfying the time indicator; performing the operation on the consistency point using computing resources of the disaster recovery site; 
generating an output in response to performing the operation; and 
transmitting the output to the production site.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 6, 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0314048) in view of Spurlock et al. (US 2020/0236121) hereinafter Spurlock.

In claim 1, Liu discloses “A method comprising: 
receiving a mirrored data stream at a disaster recovery site from a production site, wherein the mirrored data stream includes a workload instruction stored in a designated location of the mirrored data stream, wherein the workload instruction indicates an operation to perform on a set of data that is replicated between the production site and the disaster recovery site, wherein the workload instruction includes a time indicator indicating a correct version of the set of data ([0052] establishing, in the radio link, a transmission channel corresponding to the object identifier; and the sending, based on the object identifier, the operation information to a backup device through a radio link comprises: sending the operation information to the backup device through the transmission channel corresponding to the object identifier [0054] an objective of sending operation information to a backup device is to back up the operation information, so as to implement data recovery to greatest extent when a data loss is caused by various reasons (such as a misoperation, a system fault, and power-down) [0058] in response to the editing operation of the user, an operation timestamp of the editing operation, and the operation information and the operation timestamp are both sent to the backup device in 102, or when receiving the operation information, the backup device uses a receiving time as an operation timestamp of the editing operation, and stores the operation timestamp in a manner of corresponding to the operation information); 
generating a consistency point by retrieving replicated data from the disaster recovery site corresponding to the correct version of the set of data in the production site, wherein the replicated data is associated with timestamps satisfying the time indicator ([0058] the recovery request carries a recovery request timestamp; and correspondingly, the backup device returns operation information whose corresponding operation timestamp is later than the recovery request timestamp, or the backup device edits the object corresponding to the object identifier in a time order according to operation information whose corresponding operation timestamp is not later than the 
recovery request timestamp and returns an edited object); 
generating an output in response to performing the operation ([0058] the backup device 
returns operation information whose corresponding operation timestamp is later than the recovery request timestamp, or the backup device edits the object corresponding to the object identifier in a time order according to operation information whose corresponding operation timestamp is not later than the recovery request timestamp); and 
transmitting the output to the production site ([0058] returns an edited object)”.
Liu does not appear to explicitly disclose however, Spurlock discloses “performing the operation on the consistency point using computing resources of the disaster recovery site ([0088] Data protection operations that may be monitored may include data backups and restores, off-site replication for disaster recovery, disaster recoveries, backup server tooling software backups and restores, backup software installs or upgrades, backup server tooling software maintenance operations, data migrations including to or across cloud environments, and others)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liu and Spurlock, the suggestion/motivation for doing so would have been to provide an analytics engine server computing device that executes a director application that optimizes a data protection infrastructure and provides automated, analytics-based optimizations of backup and data protection infrastructure and operations ([0026]).		

  
In claim 6, Liu teaches 
The method of claim 1, wherein the workload instruction includes a trigger for performing the workload instruction, and wherein the performing the operation includes performing the operation in response to satisfying the trigger ([0108], the backup module 32 is further configured to: send, a backup request to the backup device through the radio link; and if a backup response of the backup device is received, trigger the determining module 31 to capture the editing operation of the user).  

9.	Claims 2-5, 7, 9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0314048) in view of Spurlock et al. (US 2020/0236121) hereinafter Spurlock, and further in view of Long et al. (US 2016/0170844) hereinafter Long.

In claim 2, per rejections in claim 1 but 
Liu and Spurlock do not appear to explicitly disclose however, Long discloses “The method of claim 1, wherein the designated location comprises a reserved extent ([0081] file and block storage layer (file system, block volume) [0262] VDL implements a Block Live Restore operation.  It is used to restore a set of extents from one site to another.  A list of extents is kept in an data Restore Extent Map)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liu, Spurlock and Long, the suggestion/motivation for doing so would have been to track data changes in real-time, which eliminates pre-processing needed to perform data protection and avoids post-processing of data to detect changes or querying application servers for data changes ([0037]).		

In claim 3, per rejections in claim 1 but 
Liu and Spurlock do not appear to explicitly disclose however, Long discloses “The method of claim 1, wherein the designated location comprises a reserved track ([0081] storage devices (RAID, DISK, etc.))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liu, Spurlock and Long, the suggestion/motivation for doing so would have been to track data changes in real-time, which eliminates pre-processing needed to perform data protection and avoids post-processing of data to detect changes or querying application servers for data changes ([0037]).		

In claim 4, per rejections in claim 1 but 
Liu and Spurlock do not appear to explicitly disclose however, Long discloses “The method of claim 1, wherein the designated location comprises a reserved disk sector ([0081] storage devices (RAID, DISK, etc.))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liu, Spurlock and Long, the suggestion/motivation for doing so would have been to track data changes in real-time, which eliminates pre-processing needed to perform data protection and avoids post-processing of data to detect changes or querying application servers for data changes ([0037]).		

In claim 5, per rejections in claim 1 but 
Liu and Spurlock do not appear to explicitly disclose however, Long discloses “The method of claim 1, wherein the workload instruction includes a designated time to perform the workload instruction, and wherein the performing the operation includes performing the operation at the designated time ([0028] Discovery point creation can be based on time, but also can be analytically implemented based on an adaptive schedule)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liu, Spurlock and Long, the suggestion/motivation for doing so would have been to track data changes in real-time, which eliminates pre-processing needed to perform data protection and avoids post-processing of data to detect changes or querying application servers for data changes ([0037]).		

In claim 7, per rejections in claims 1 and 6 but 
Liu and Spurlock do not appear to explicitly disclose however, Long discloses “The method of claim 6, wherein the trigger comprises a resource utilization of the disaster recovery site that is below a threshold utilization ([0028] The adaptive schedule may create discovery points as a result of hitting a threshold of percent change across the total data or across a designated portion of the total data, or after detecting anomalies in the amount of data changes based on historical analysis of data change rates over time)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liu, Spurlock and Long, the suggestion/motivation for doing so would have been to track data changes in real-time, which eliminates pre-processing needed to perform data protection and avoids post-processing of data to detect changes or querying application servers for data changes ([0037]).		

In claim 9, per rejections in claim 1 but 
Liu and Spurlock do not appear to explicitly disclose however, Long discloses “The method of claim 1, wherein prior to receiving the mirrored data stream at the disaster recovery site, the method further comprises: 
receiving, at the production site, workload parameters for the workload ([0110] Traditional file metadata includes only an owner, group, path, access rights, file size, and last modified timestamp. The Primary Node has the ability to track extended metadata about a file--including identification of every modification and every access, even those which do not modify the file, by timestamp, user, and type of access); 
verifying that the disaster recovery site includes sufficient computing resources for performing the workload ([0108] Storage Intelligence 454 allows for intelligent storage system resource management, including automatic storage allocation and reallocation including dynamically growing and shrinking storage pools.  Recovery Intelligence 450 allows for intelligent data protection and data restore); 
embedding the workload parameters as the workload instruction in the designated location ([0182] RestoreLink files are named using the OID of the file to be restored.  In the preferred embodiment a name is created as a concatenation of "RL_" prefix and a textual representation of OID of the file being restored); and 
transmitting the designated location with the workload instruction to the disaster recovery site as part of the mirrored data stream ([0111] These change catalog entries of enhanced metadata are gathered by the Primary Node and transmitted to the Intelligence Node for storing and expanding with further analytics)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liu, Spurlock and Long, the suggestion/motivation for doing so would have been to track data changes in real-time, which eliminates pre-processing needed to perform data protection and avoids post-processing of data to detect changes or querying application servers for data changes ([0037]).		

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0314048) in view of Spurlock et al. (US 2020/0236121) hereinafter Spurlock, and further in view of Nissen et al. (US 2009/0222812) hereinafter Nissen.

In claim 8, per rejections in claim 1 but 
Liu and Spurlock do not appear to explicitly disclose however, Nissen discloses “The method of claim 1, wherein the disaster recovery site performs the method by executing instructions downloaded from a remote data processing system ([0029] the remote server 165 is used within various embodiments to illustrate the ability to download installation software, software patches and firmware patches from computing appliance 115 manufacturer)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Liu, Spurlock and Nissen, the suggestion/motivation for doing so would have been to provide a method for automatic disaster recovery and synchronization of computing appliances configured for operation in a cluster if the primary node in the cluster fails, another node in the cluster can become the primary and has all the data required to build configuration bundles of the same format and push them out to the remaining nodes in a cluster ([0053]).		

Claims 10-17 are essentially same as claims 1-7 and 9 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Claims 18-20 are essentially same as claims 1-3 except that they recite claimed invention as a computer program product and are rejected for the same reasons as applied hereinabove.

Response to Arguments
11.	With respect to claims 1-20, Applicant has amended the independent claims to recite a new limitation underlined above; however, upon further search and consideration, a new ground(s) of rejections is made in view of newly found prior art Spurlock et al. (US 2020/0236121).
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157